Citation Nr: 1404132	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-31 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial increased disability rating in excess of 10 percent for service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to September 1991, October 1993 to September 1994, and from January 1995 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, and was subsequently transferred to the Pittsburgh, Pennsylvania, RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

With respect to the issue on appeal, the Veteran contends that the current disability rating does not accurately reflect the current symptomatology of his service-connected hypothyroidism.  In the December 2013 Brief, his representative contends that the service-connected hypothyroidism was worse than the current 10 percent evaluation and it has also been several years since his last evaluation.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002). VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the Veteran has provided statements which indicate that his service-connected hypothyroidism has worsened since the last examination in August 2007, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his hypothyroidism.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board has no discretion and must remand the issue in order to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate examination to determine the current nature and severity of his hypothyroidism.  The claims file must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must identify the nature and severity of all manifestations attributable to the Veteran's service-connected hypothyroidism.  Specifically, the examiner should be asked to comment on whether the Veteran has cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance (dementia, slowing of thought, depression); bradycardia (less than 60 beats per minute); sleepiness; weight gain; fatigability; constipation; and/or mental sluggishness as a result of hypothyroidism.

The examiner should also offer an opinion as to whether the Veteran's reported symptoms of mental disturbance (to include depression) and sleepiness are contemplated by his separately assigned 30 percent rating for mood disorder with depressive features. 

The examiner should also comment upon the impact that the Veteran's hypothyroidism has on his daily life and employment.

A complete rationale for any opinions expressed must be provided.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

